Citation Nr: 1610261	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  14-05 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran had a period of honorable active service from April 1978 to April 1981.  He also had service from February 1990 to February 1993, which resulted in an other than honorable discharge.  A July 2003 VA administrative decision concluded that the Veteran's discharge for the period from February 14, 1990 through February 25, 1993 was a bar to VA benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction subsequently transferred to the Chicago, Illinois RO.

In September 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2005 rating decision, the RO declined to reopen a claim of entitlement to service connection for hypertension.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

2.  Additional evidence received since the RO's October 2005 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for hypertension and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1.  The October 2005 rating decision is final as to the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for hypertension is completely favorable, no further action with respect to this issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

II. New and Material Evidence 

The Veteran's claim of entitlement to service connection for hypertension was previously denied, and the Veteran seeks to reopen the claim.

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

By way of background, in July 2002, the Veteran initially filed a claim of entitlement to service connection for hypertension.  In an April 2003 rating decision, the RO denied the claim on the basis that the evidence did not show that the Veteran's hypertension was incurred in or caused by his first period of service.  Thereafter, the RO denied a petition to reopen the claim of entitlement to service connection for hypertension in May 2005.  

In June 2005, the Veteran filed a petition to reopen his claim of entitlement to service connection for hypertension.  In an October 2005 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for hypertension on the basis that no new and material evidence had been submitted.  The Veteran was notified of the decision and his appellate rights by a letter dated later that month.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision.  The October 2005 rating decision therefore became final, and new and material evidence is necessary in order to reopen the claim.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103.

Relevant evidence of record at the time of the RO's last final rating decision in October 2005 included the Veteran's service treatment records, VA treatment records showing treatment for hypertension since 2002, and the Veteran's lay statements.  Based on this evidence, the RO determined that no new and material evidence had been received showing that the Veteran's hypertension was incurred in or related to his first period of service.  Thus, the claim was denied.

In August 2009, the Veteran requested that his claim of entitlement to service connection for hypertension be reopened.  Relevant additional evidence received since the RO's October 2005 rating decision includes several statements from Marines with whom the Veteran served indicating that they remember the Veteran being treated for hypertension in service and immediately after service, as well as VA treatment records dated from October 1988 to March 2004 showing treatment for hypertension.  

This evidence is new because it was not previously before VA decision makers.  The evidence is also material because it suggests that the Veteran complained of, and was treated for, hypertension in service and immediately after service.  Specifically, when the claim was previously denied by the RO, the determination was that the Veteran's hypertension was not the result of service, in part, because there was no evidence of treatment for many years after service.  The newly received evidence suggests that the Veteran received treatment for hypertension in service and that he received treatment for hypertension immediately after service, at least when the credibility of the evidence is presumed.  See Justus, 3 Vet. App. at 512-13.  Additionally, although the newly received VA treatment records do not evidence a hypertension diagnosis within the first post-service year, they do show that the Veteran has been receiving treatment for hypertension since at least 1988.  Thus, the new evidence relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for hypertension, and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Accordingly, the claim of entitlement to service connection for hypertension is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim is addressed further in the remand section.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened, and the appeal is granted to this extent only.


REMAND

As discussed above, the Board is reopening the Veteran's claim of entitlement to service connection for hypertension; however, a review of the record reflects that the AOJ has not considered this claim on the merits.  Under these circumstances, and to avoid any prejudice to the Veteran, a remand for AOJ consideration of the claim on the merits, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also finds that additional evidentiary development is necessary prior to the adjudication of the claim of entitlement to service connection for hypertension on the merits.

The Veteran contends that his current hypertension is related to his military service.  He reports that he had symptoms of hypertension during his first period of service, to include headaches and lightheadedness, and that he was treated for high blood pressure prior to his separation from active duty in April 1981.  See September 2015 Hearing Transcript.  The Veteran also reports that he has been treated for hypertension continuously since 1981.  He asserts that two weeks after discharge, he experienced headaches and lightheadedness, and that he went to VAMC Westside in Chicago, where he was diagnosed with hypertension and put on medication.  See September 2015 Hearing Transcript; January 2005 VA Form 21-4142.  He also asserts that he was treated at the San Diego VAMC from 1982 until 1988, when he moved back to Chicago.  See September 2015 Hearing Transcript.   

Service treatment records from the Veteran's first period of service contain no complaints related to headaches or lightheadedness, and they do not reflect a diagnosis of hypertension.  An April 1978 enlistment examination shows that the Veteran's blood pressure was 150/70.  A May 1978 service treatment record shows that the Veteran's blood pressure was 112/60.  There is no separation Report of Medical History included in the Veteran's service treatment records; however, during the Veteran's March 1981 discharge examination, the Veteran's blood pressure was 130/70.  

In March 2005, the Veteran submitted a copy of his March 1981 discharge examination report, which purports to show that the Veteran's blood pressure on discharge was 180/90.  However, as noted above, the original examination report is of record, and it shows that the Veteran's blood pressure on discharge was 130/70.  The Board acknowledges the argument of the Veteran's representative that it is not possible to determine whether the document has been altered because the original is "so degraded."  See September 2015 Hearing Transcript.  Additionally, the Board notes that the Veteran's service treatment records are relatively degraded and illegible in some places.  However, the AOJ went so far as to have copies of the Veteran's official March 1981 discharge examination enlarged, and it is abundantly clear that the Veteran's blood pressure on discharge was 130/70.  Consequently, the Board will rely upon the versions of the service treatment records obtained through official channels.  

In August 2009, the Veteran submitted four statements from Marines with whom he served during his first period of service.  D.B. reported that in December 1978, the Veteran was evacuated via helicopter to Seoul, Korea for frostbite and "learned he had high blood pressure."  D.B. also indicated that the Veteran has "been treated for these symptoms ever since."  F.H. indicated that he was stationed at Camp Pendleton with the Veteran in 1980.  F.H. reported that the Veteran was being treated for high blood pressure.  F.H. also indicated that he "escorted [the Veteran] to sick call on many occasions."  J.G. indicated that the Veteran was "constantly going to sick call for hypertension" and that he took pills for hypertension while in service.  C.G. reported that he served with the Veteran from 1979 until 1981 and that "the entire time, [the Veteran] was being treated for hypertension."  

Post-service VA treatment records indicate that the Veteran has a history of hypertension and is currently being treated with blood pressure medication.  In various statements, the Veteran asserts that he was first diagnosed with hypertension at the Jesse Brown (Chicago) VAMC in 1981, within a few weeks of service discharge.  In October 2002, after the Veteran filed his initial service connection claim, the AOJ attempted to obtain records from the Jesse Brown VAMC dated from 1981 to 2002, but they were unsuccessful.  In January 2005, the AOJ again attempted to obtain the VA treatment records.  In response, the VAMC indicated that "No information located for the specified time period.  No retired records."  In January 2005, the AOJ issued a formal finding of unavailability of VA treatment records.  Thereafter, in May 2009, the AOJ received treatment records from the Jesse Brown VAMC dated from October 1988.  An October 1988 record shows that the Veteran requested a "statement that blood pressure is o.k. for [him] to return to active duty."  Blood pressure readings on that date were 130/84 and 130/98, and the Veteran was prescribed medication.  He returned to the VAMC a week later, where he was diagnosed with diastolic hypertension, and his medications were adjusted.  The Veteran continued to be evaluated on a weekly basis for three more weeks, and at each visit, his blood pressure was checked and his medications adjusted.  Thereafter, the Veteran received medication for hypertension in February 1989, December 1989, and January 1990.  

In an August 2009 statement, the Veteran's friend, C.G., reported that he served in the Marines with the Veteran from 1979 to 1981.  C.G. indicated that after the military, he remained friends with the Veteran and even became the Veteran's neighbor.  C.G. also reported that the Veteran sought medical attention from the VA for hypertension after discharge and that he (C.G.) "even went with [the Veteran] a couple of time[s] to pick up his pills from the VA."  The Board notes that according to the August 2009 statement, C.G. currently lives in Oceanside, CA.  

During the September 2015 hearing, the Veteran testified that he was first diagnosed with hypertension at the Chicago VAMC in 1981 and that he has been on medication for hypertension since that time.  He also indicated that the only medical organization from which he has received hypertension medication has been the VA.  The Veteran also testified that he moved back to San Diego in early 1982, where he continued to receive treatment for hypertension.  The Veteran reported that he remained in San Diego until 1988, when he moved back to Chicago.  As this was the first time that the Veteran reported receiving treatment for hypertension at the San Diego VAMC, no effort has been made to obtain treatment records from the San Diego VAMC.  

VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

Given VA's obligation to assist the Veteran in obtaining relevant treatment records, the Board concludes that a remand is required to obtain any outstanding treatment records.  Upon remand, the RO should attempt to locate any outstanding VA treatment records from the San Diego VAMC dated from April 1981 to October 1988 and associate them with the claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

The Board also notes that there may be pertinent service treatment records not associated with the claims file.  As noted above, the Veteran's friend, D.B., reported that the Veteran may have been hospitalized in Seoul, Korea.  Additionally, the Veteran testified at the September 2015 hearing that he had an operation while he was overseas.  The Veteran's personnel records confirm that he was stationed in Okinawa, Japan from September 1978 to September 1979.  No such hospitalization records are contained in the claims file, nor does it appear that any previous record searches have been made by the RO.  The Board notes that in-service hospitalization records are sometimes stored at the National Personnel Records Center (NPRC) separately from a Veteran's other service treatment records.  A remand is required for the purpose of obtaining any such separately stored records which may exist.

Additionally, because the record indicates that the Veteran has been receiving ongoing VA treatment, any updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all VA treatment records from the San Diego VAMC dated from 1981 to 1988.  If any of the records requested remain unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).  

Additionally, obtain and associate with the Veteran's claims file all outstanding VA treatment records showing treatment for hypertension dated from January 2014 to the present.  

2. Attempt to obtain the Veteran's records from the National Personnel Records Center for his reported hospitalization at the Okinawa, Japan and/or Seoul, Korea Hospitals in 1978-1979.  The Board again notes that service hospitalization records are sometimes stored separately from other service medical records, and a specific request should be made for such separately stored records.  All efforts should be made to obtain such records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. After undertaking any additional development deemed necessary, readjudicate the Veteran's claims in light of all evidence of record, including all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


